Case 9:17-cv-81261-WPD Document 208 Entered on FLSD Docket 09/09/2019 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA

   ALL-TAG CORP.,                        )
                                         )
               Plaintiff,                )   Case No. 17 CV 81261-WPD
                                         )
         v.                              )   Judge William P. Dimitrouleas
                                         )
   CHECKPOINT SYSTEMS, INC.,             )   Magistrate Judge William Matthewman
                                         )
               Defendant.                )
                                         )

    CHECKPOINT’S RESPONSE TO ALL-TAG’S MOTION TO COMPEL MORE COMPLETE
   ANSWERS TO ITS THIRD SET OF INTERROGATORIES AND DOCUMENTS RESPONSIVE
         TO ITS THIRD REQUEST FOR PRODUCTION OF DOCUMENTS [DE 203]
Case 9:17-cv-81261-WPD Document 208 Entered on FLSD Docket 09/09/2019 Page 2 of 8



          All-Tag’s Motion to Compel should be denied.           All-Tag’s document requests seek
   communications from Checkpoint’s lawyers about a completely unrelated collection proceeding
   against All-Tag.   All-Tag’s pleadings do not cite the collection proceeding as a means of
   Checkpoint’s “anticompetitive conduct,” nor could they since the Noerr-Pennington doctrine
   clearly immunizes Checkpoint from potential antitrust liability for pursuing a lawfully entered
   judgment. If All-Tag thought that Checkpoint had done anything improper or that these documents
   were relevant to anything, then it should and could have pursued that relief in the collection case.
   It did not. Instead, it agreed to resolve the case by having a judgment entered against a garnishee
   bank and paying Checkpoint additional sums of money. That fact, alone, speaks volumes about
   baselessness of All-Tag’s motion.
          With respect to the interrogatories, All-Tag waited 44 days to bring its Motion and it is
   thus untimely. All-Tag does not even attempt to show that it has “good cause for the delay.” Even
   if the Motion were timely brought, Checkpoint has already complied with its obligations and made
   diligent efforts to adequately answer the interrogatories. All-Tag is largely asking Checkpoint to
   unreasonably provide information that it knows only third-parties could confirm. Rather than seek
   that information from the parties that would have the information, All-Tag files this Motion against
   Checkpoint. The Motion should be denied in its entirety.
   I.   CHECKPOINT’S ENFORCEMENT OF A JUDGMENT FROM A DIFFERENT
        CASE DURING THE PENDENCY OF THIS LITIGATION IS IRRELEVANT.

          A.      Checkpoint’s Lawful Enforcement of its Judgment Against All-Tag is Not
                  “Evidence” of Anticompetitive Conduct.

          All-Tag’s document requests seek communications from Checkpoint’s lawyers about a
   completely unrelated collection proceeding against All-Tag. While All-Tag asserts that the
   collection proceeding is “Checkpoint’s latest anticompetitive tactic,” All-Tag points to absolutely
   nothing in its Second Amended Complaint making such an allegation. No such allegation exists
   because All-Tag would never be able to argue that a collection proceeding initiated to enforce a
   lawfully entered judgment could be a means of anticompetitive conduct. This is simply an attempt
   to harass Checkpoint about irrelevant collateral issues that are nowhere alleged in All-Tag’s
   pleadings. O'Boyle v. Sweetapple, No. 14-81250-CIV, 2016 WL 492655, at *5 (S.D. Fla. Feb. 8,
   2016) (information sought in discovery was disproportionate and irrelevant and “would cause the




                                                    1
Case 9:17-cv-81261-WPD Document 208 Entered on FLSD Docket 09/09/2019 Page 3 of 8



   parties to run down a rabbit hole chasing irrelevant information on collateral matters, resulting in
   the needless and wasteful expenditure of time and money by both parties”).
          On March 5, 2019, a Pennsylvania District Court entered a $276,164.64 judgment against
   All-Tag, jointly and severally with others, in Checkpoint Systems v. All-Tag Security, et al., Case
   No. 2:01-cv-02223-PBT (E.D. Pa.). Checkpoint lawfully registered the judgment in this
   jurisdiction and initiated collection efforts. See Checkpoint Systems, Inc. v. All-Tag, Corp., 9:19-
   mc-80714-Altman-Hunt, (S.D. Fla. 2019) (DE 1) (the “Collection Case”). That Checkpoint chose
   to enforce and collect against All-Tag in the Southern District of Florida, where All-Tag is based
   and where it has bank accounts, does not make the Collection Case any more relevant to All-Tag’s
   claims against Checkpoint or Checkpoint’s claims against All-Tag here.
          If All-Tag thought that Checkpoint did anything improper in the Collection Case, then it
   could have moved for relief there, or sought the documents it now attempts to seek in this
   proceeding.1 It did not because it knows Checkpoint carried out the Collection Case completely
   in accordance with the law. All-Tag knows this because it agreed to an Agreed Final Judgment
   of Garnishment and Order of Disbursement. Collection Case (DE 27) (attached as Exhibit A).
   All-Tag agreed to entry of a $131,715.08 judgment against a garnishee bank and then wired
   another $144,449.56 to Checkpoint’s counsel itself. If All-Tag did not believe Checkpoint had a
   lawful right to collect the judgment from All-Tag, it would not have stipulated to the agreed order
   or paid Checkpoint additional amounts itself. All-Tag cites no facts or law supporting its position
   that documents pertaining to that unrelated lawsuit could possibly be relevant here.
          B.      Checkpoint Is Immune From Any Antitrust Liability Based On The
                  Collection Action.

          Even if the Court found that the Collection Case was relevant to this case (which it is not)
   and All-Tag had alleged facts in its pleading based on the Collection Case (which it has not), the
   Noerr-Pennington doctrine immunizes Checkpoint from any potential antitrust liability based on
   actions taken pursuant to the Collection Case. Prof’l Real Estate Inv’rs, Inc. v. Columbia Pictures
   Indus., Inc., 508 U.S. 49, 56 (1993) (“Those who petition the government for redress are generally
   immune from antitrust liability.”); Andrx Pharms., Inc. v. Elan Corp., PLC, 421 F.3d 1227, 1233

   1
     Checkpoint does not know where All-Tag obtained the documents from Sensormatic’s counsel
   that it attaches to its motion. Presumably, All-Tag obtained them in an unrelated proceeding
   (since they were never served on Checkpoint). Likewise, the discovery All-Tag seeks should be
   sought, if at all, in that proceeding, not here.


                                                    2
Case 9:17-cv-81261-WPD Document 208 Entered on FLSD Docket 09/09/2019 Page 4 of 8



   (11th Cir. 2005) (“Noerr-Pennington immunity thus shields a defendant from antitrust liability for
   resorting to litigation to obtain from a court an anticompetitive outcome.”).2
          Given that Checkpoint cannot be subject to potential antitrust liability for simply exercising
   its lawful right to pursue the Collection Case against All-Tag, the discovery All-Tag seeks is
   pointless and has no value to this case. As such, it is not proportional to the needs of the case
   taking into consideration “the parties’ relative access to relevant information … the importance
   of the discovery in resolving the issues, and whether the burden or expense of the proposed
   discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). All-Tag seeks only to waste time
   and burden Checkpoint, less than two weeks before the close of discovery, about an issue that will
   do nothing towards resolving the issues in the case. As this Court has noted, “Rule 26(b) allows
   discovery ‘through increased reliance on the commonsense concept of proportionality.’”
   Engineered Tax Servs., Inc. v. Scarpello Consulting, Inc., 16-81795-CV, 2018 WL 741371, at *3
   (S.D. Fla. Feb. 6, 2018) (citations omitted). Common sense applied here demands that
   Checkpoint’s objection be sustained.
   II. ALL-TAG’S CHALLENGE TO CHECKPOINT’S ANSWERS TO
       INTERROGATORIES ARE UNTIMELY UNDER LOCAL RULE 26.1.

          Checkpoint served its Amended Responses and Objections to All-Tag’s Third Set of
   Interrogatories on July 17, 2019. Yet, All-Tag waited 44 days to bring this Motion.3 Discovery
   in this case closes September 18, 2019. (DE 176). All-Tag’s untimely filing of the Motion violates
   Local Rule 26.1 and All-Tag does not even attempt to show that it has “good cause for the delay.”
          Notably, All-Tag has already been warned once of its failure to timely file discovery
   motions. (DE 113 p. 5). That time, the Court found that All-Tag’s delay did not cause “prejudice
   to Defendant…as the discovery cut-off date is…more than four months away.” (DE 34). Now,
   the discovery cut-off is less than two weeks away. All-Tag has needlessly and unfairly subjected
   Checkpoint to unfair burden and prejudice, and cannot show “good cause for the delay.” The
   Motion should be denied on that basis alone. Arch Ins. Co. v. Vas Aero Servs., LLC, Case No. 16-



   2
     All-Tag does not assert that the “sham litigation” exception to the Noerr-Pennington doctrine
   applies here. See id. at 1234-35 (reciting elements for sham litigation exception). Nor could it
   given that All-Tag entered into an Agreed Order to pay the judgment.
   3
     As All-Tag notes in its LR 7.1(A)(3) certificate, All-Tag waited more than a month, until
   August 21, 2019, to even conduct a meet and confer.


                                                    3
Case 9:17-cv-81261-WPD Document 208 Entered on FLSD Docket 09/09/2019 Page 5 of 8



   CV-80749-MARRA/MATTHEWMAN, 2018 WL 1770553, at *5 (S.D. Fla. Apr. 12, 2018)
   (finding party not excused from obligation to file discovery motion within 30 days).
   III. CHECKPOINT HAS ADEQUATELY ANSWERED ALL-TAG’S
        INTERROGATORIES AFTER A DILIGENT INVESTIGATION.

          Even if All-Tag’s Motion was timely brought, Checkpoint has already complied with its
   obligations and made diligent efforts to adequately answer All-Tag’s Third Interrogatories.
          Interrogatory No. 8: As All-Tag notes in a footnote to the Motion, Checkpoint already
   said it would supplement this interrogatory. Checkpoint did so and thus assumes this is resolved.
          Interrogatories Nos. 6, 9, and 11: As set forth below, Checkpoint answered these
   interrogatories based on knowledge that it reasonably possesses after a diligent investigation. All-
   Tag’s Motion now unreasonably asks Checkpoint to provide information that only third-parties
   could confirm.    All-Tag could easily seek that information directly from the third-parties
   themselves, but refuses or is unwilling to do so.
          For Interrogatory No. 6, Checkpoint gave its best estimate of the number of stores with
   whom it has service agreements and also identified the third-party companies of which it is aware
   that can service or have provided service for RF EAS equipment. As Checkpoint noted in its
   interrogatory response, it does not specifically track the number of retail stores that it services—
   let alone could it or does it track the number of retail stores that other third-party companies
   service. All-Tag could obtain that information directly from the third-parties themselves, but All-
   Tag refuses or is unwilling to do so.
          For Interrogatory No. 9, while All-Tag argues that it is “not complicated,” the interrogatory
   itself is nonsensical on its face. Checkpoint has already identified for All-Tag the competitors of
   which it is aware that have made RF label sales to retailers. All-Tag’s own interrogatory responses
   and the deposition testimony of its CEO also identified competitors. To the extent All-Tag now
   seeks “the quantities of RF labels that Checkpoint proposed to customers who eventually decided
   to use another competitor” (which is not what the interrogatory purports to actually request in the
   first place), All-Tag fails to explain how Checkpoint’s “sales team” would know (1) which
   customers eventually decided to use another competitor; or (2) which competitor the potential
   customer decided to use instead of Checkpoint. All-Tag could easily obtain that information from
   either the competitor or potential customer directly, but All-Tag refuses or is unwilling to do so.




                                                       4
Case 9:17-cv-81261-WPD Document 208 Entered on FLSD Docket 09/09/2019 Page 6 of 8



            For Interrogatory No. 11, as All-Tag already knows, Checkpoint cannot confirm which
   retailers “switched from RF to AM as the form of EAS in its stores” because retailers have no
   obligation to disclose such information to Checkpoint. After a retailer adopts RF EAS—which it
   can do for only some stores or chain-wide across all of its stores—the retailer may decide to,
   among other things, stop installing RF EAS in new stores going forward, take out RF EAS from
   some or all of its existing stores, install a different type of EAS (such as AM EAS) in new stores
   going forward, or install a different type of EAS (such as AM EAS) in some or all of its existing
   stores. Even if All-Tag explained (as Checkpoint repeatedly requested) what it meant by “switched
   from RF to AM,” the retailers are the parties that could confirm the information sought. All-Tag
   could easily seek this information from the retailers directly, but All-Tag refuses or is unwilling to
   do so.
            Interrogatory No. 7: All-Tag requested that Checkpoint (1) “[i]dentify all companies that
   Checkpoint has allowed, approved, endorsed, or authorized to service RF EAS equipment
   manufactured by Checkpoint”; (2) “state whether any such company is related to Checkpoint”;
   and (3) “identify all documents and correspondence relating to requests for or inquiries about any
   such allowance, approval, endorsement, or authority.” In response to the first two subparts,
   Checkpoint identified nearly 70 companies and their affiliation, if any, to Checkpoint. All-Tag’s
   third subpart asks Checkpoint to search literally millions of documents and correspondence to
   “identify all documents” that relate to “requests for or inquiries about such allowance, approval,
   endorsement, or authority.” All-Tag fails to explain why this request is proportional to the needs
   of the case and nothing in the Federal Rules requires Checkpoint to undertake the unreasonable
   time and expense of conducting the exact same search that All-Tag can perform on the documents.
   See Baxter Healthcare Corp. v. Fresenius Med. Care Holding, Inc., 2008 WL 5272186, at *2 (N.D.
   Ca. Dec. 15, 2008) (holding that responding party did not have to specifically identify by bates
   number each responsive document because the burden of ascertaining the information responsive
   to interrogatory from produced documents is the same for either party).
            WHEREFORE, Defendant Checkpoint Systems, Inc. respectfully requests that the Court
   deny All-Tag’s Motion and provide such further relief as this Court deems just and proper.




                                                     5
Case 9:17-cv-81261-WPD Document 208 Entered on FLSD Docket 09/09/2019 Page 7 of 8



    Dated: September 9, 2019                  Respectfully submitted,

                                              /s/ Gavin C. Gaukroger
    Gavin C. Gaukroger                        One of the attorneys for Checkpoint Systems, Inc.
    Fla. Bar. No. 76489
    Kenneth W. Waterway                       Robert J. Palmersheim (pro hac vice)
    Fla. Bar No. 994235                       Anand C. Mathew (pro hac vice)
    BERGER SINGERMAN LLP                      Julie M. Mallen (pro hac vice)
    350 East Las Olas Boulevard, Suite 1000   PALMERSHEIM & MATHEW LLP
    Fort Lauderdale, Florida 33301            401 N. Franklin Street, Suite 4S
    Tel: (954) 525-9900                       Chicago, Illinois 60654
    Fax: (954) 523-2872                       Tel: (312) 319-1791
    ggaukroger@bergersingerman.com            Fax: (312) 878-2890
    kwaterway@bergersingerman.com             rjp@thepmlawfirm.com
    drt@bergersingerman.com                   acm@thepmlawfirm.com
                                              jmm@thepmlawfirm.com




                                              6
Case 9:17-cv-81261-WPD Document 208 Entered on FLSD Docket 09/09/2019 Page 8 of 8



                                      CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on September 9, 2019, a true and correct copy of the foregoing
   was filed with the Clerk of the Court using CM/ECF and will be served upon counsel for the parties
   listed below via email:
    Damon Suden                                         Christopher W. Kammerer
    Kelley Drye & Warren LLP                            John F. Mariani
    101 Park Avenue                                     Kammerer Mariani PLLC
    New York, NY 10178                                  1601 Forum Place, Suite 500
    212-808-7800                                        West Palm Beach, FL 33401
    Email: ahorvath@KelleyDrye.com                      561-990-1592
    Email: dsuden@KelleyDrye.com                        Email: ckammerer@kammerermariani.com
                                                        Email: jmariani@kammerermariani.com
    Julian Solotorovsky
    Matthew C. Luzadder                                 John B. Williams
    Kelley Drye & Warren LLP                            Williams Lopatto PLLC
    333 West Wacker Drive                               1707 L Street NW, Suite 550
    Chicago, IL 60606                                   Washington, DC 20036
    312-857-7070                                        202-296-1611
    Email: jsolotorovsky@KelleyDrye.com                 Email: jbwilliams@williamslopatto.com
    Email: mluzadder@kelleydrye.com

    William A. MacLeod
    Kelley Drye & Warren LLP
    3050 K Street NW, Suite 400
    Washington, DC 20007
    202-342-8811
    Email: wmacleod@kelleydrye.com

                                                 /s/ Gavin C. Gaukroger
                                                     Gavin C. Gaukroger




   9308806-1




                                                    7
